DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on April 6, 2021, claims 1-44 and 65-304 have been cancelled, and claims 45, 46 and 49 have been amended.  Therefore, claims 45-64 are currently pending for examination.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 46-64 are also rejected since they depend from the rejected claim 45.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 45, 51, 55-58 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Pempsell et al. (Pempsell: US 2007/0046470) in view of Forster (US 2013/0105584).
Regarding Claim 45, Pempsell discloses a wireless identification tag triggerable by an Electronic Article Surveillance (EAS) gate while remaining invisible to the EAS gate, the tag (Fig.1, EAS tag 1) comprising: 
at least one antenna (Fig. 1, antenna 3  and 6) tuned to receive energy transmitted in at least one of a first EAS gate frequency range of about 7-13 MHz or a second EAS gate frequency range of about 58-60 kHz (para 10, A receiving antenna is used to gather electromagnetic energy transmitted from the EAS interrogation gates located at the exit of retail outlets and para 18, One component of the EAS tag 1 is the acousto-magnetic frequency generator which when energized will transmit an alternating 58 KHz or equivalent signal 8 of sufficient amplitude and signal strength to trigger the EAS interrogation gate 11 in FIG. 2. The EAS interrogation gate 11 transmit an electrical signal 7 at the same time listening electronically for a matching signal 8. When the interrogation gate 11 receives a signal 8 of the same frequency … transmitter tag 1 has been sufficiently energized through external source 7 to antenna 3), and configured to be non-detectable by the EAS gate (para 18, When tagged item is properly obtained, the EAS tag 1 can be deactivated by means of an existing EAS magnetic deactivation magnet located at most cashier lines); 
at least one transmitter configured to send at least one identification signal (para 18, The second component of the EAS tag 1 is a programmable microelectronic radio frequency identification transmitter); 
at least one energy storage component, electrically connected to the at least one transmitter, for powering the at least one transmitter (para 10, internal power source to power RFID portion); and 
at least one circuit connected to the at least one antenna (Fig. 1, tag 1 with antenna 3 and 6) and configured to: 
detect energy transmitted from the EAS gate in at least one of the first EAS gate frequency range or the second EAS gate frequency range (Fig. 1, antenna 3 and para 10, A receiving antenna is used to gather electromagnetic energy transmitted from the EAS interrogation gates located at the exit of retail outlets and para 18, transmitter tag 1 has been sufficiently energized through external source 7 to antenna 3 and signal 7 is 58 KHz), and 
para 18, the RFID transmitter tag 1 has been sufficiently energized through external source 7 to antenna 3, the RFID transmitter tag 1 will begin retransmitting data bits 10b through output antenna 13 with signal 9a. When in this state, RFID transceiver 12 of FIG. 3 will receive transmission signal 9a through receiving antenna 14 hereby known as received data bit transmission 9b.) other than the EAS gate (Fig. 1-3 and para 18, transceiver 12 with receiving antenna is different from interrogation gate 11), 
Pempsell does not explicitly disclose the at least one identification signal transmitted in a frequency outside the first EAS gate frequency range and the second EAS gate frequency range.
However, in the same field of endeavor, Forster teaches a dual mode detection device having both RFID and EAS functionality (abstract and para 24) and further teaches EAS uses HF and RFID uses UHF  frequencies (para 0005 and para 16, 800-100MHz and 8.2Mz) and at least one of a first EAS gate frequency range of about 7-13 MHz or a second EAS gate frequency range of about 58-60 kHz (para 17, HF EAS solution which requires a resonator at approximately 8.2 MHz and see also para 24 and para 29, 8.2MHz signal detected by the coil) and the at least one identification signal transmitted in a frequency outside the first EAS gate frequency range and the second EAS gate frequency range (para 16, 800-100MHz and para 39, At 915 MHz, a common UHF RFID frequency, the 33 nH inductor 64 has a reactance .about.190 ohms and para 42, As an enabled device 20 approaches the store exit, the signal strength on the coil 14 will rise, enabling the UHF RFID device 20 and making it possible for it to communicate with a reader at the exit gate, giving the identity of the product).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Forster as a known 

Regarding Claim 51, the combination of Pempsell and Forster teaches the wireless identification tag of claim 45, wherein the at least one transmitter is configured to send the identification signal via at least one of a Bluetooth protocol, Bluetooth Low Energy, Wi-Fi, ZigBee, Z-wave, or radio- frequency identification (RFID) protocol (Pempsell: para 18, the RFID transmitter tag 1 will begin retransmitting data bits 10b through output antenna 13 with signal 9a and Forster: para 42, As an enabled device 20 approaches the store exit, the signal strength on the coil 14 will rise, enabling the UHF RFID device 20 and making it possible for it to communicate with a reader at the exit gate, giving the identity of the product).

Regarding Claim 55, the combination of Pempsell and Forster teaches the wireless identification tag of claim 45, wherein the at least one transmitter is further configured to transmit at least one alert signal for causing at least one of an audible alert, a visual alert, or a digital message (Pempsell: abstract; bits or bytes and para 18, data bits 10b i.e. digital message and para 11, thereby providing a unique and inconspicuous means of item identification to reduce theft of merchandise at the point of manufacturing through retail sales).

Regarding Claim 56, the combination of Pempsell and Forster teaches the wireless identification tag of claim 55, wherein the at least one alert signal is a component of the at least one identification signal (Pempsell: abstract; bits or bytes and para 18, data bits 10b and para 7, the identifying device containing encoded information is placed on or in the goods or other items to be identified by an RFID reader.).

Regarding Claim 57, the combination of Pempsell and Forster teaches the wireless identification tag of claim 55, wherein the at least one alert signal is separate from the at least one identification signal (Pempsell: abstract; bits or bytes and para 18, data bits 10b and para 7, The content of the encoding consists of, but not limited to, data bits of information of manufacturing tractability, inventory control, purchase price and in some cases the date of manufacturing or purchasing.  The purchase prices, date of manufacturing etc. are separate from item identification).

Regarding Claim 58, the combination of Pempsell and Forster teaches the wireless identification tag of claim 45, configured for association with a specific product to thereby transmit a unique identification signal that differs from identification signals from tags associated with other instances of a same product (Pempsell: the identifying device containing encoded information is placed on or in the goods or other items to be identified by an RFID reader. … The content of the encoding consists of, but not limited to, data bits of information of manufacturing tractability, inventory control, purchase price and in some cases the date of manufacturing or purchasing).

Regarding Claim 63, the combination of Pempsell and Forster teaches the wireless identification tag of claim 45, where the non-detectability of the at least one antenna enables the para 18, When tagged item is properly obtained, the EAS tag 1 can be deactivated by means of an existing EAS magnetic deactivation magnet located at most cashier lines).

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Pempsell in view of Forster further in view of Wang (US 2009/0189739).
Regarding Claim 48, the combination of Pempsell and Forster teaches the wireless identification tag of claim 45, but does not explicitly disclose wherein the at least one energy storage component is configured to store radio frequency energy received by the at least one antenna, the received radio frequency energy being characterized by a frequency outside of the first EAS gate frequency range and outside the second EAS gate frequency range.
However, the preceding limitation is known in the art of RFID devices. Wang teaches an RFID device (abstract and Fig. 2) wherein the at least one energy storage component is configured to store radio frequency energy received by the at least one antenna (Fig. 1, 34 and 46 and para 83-84 and para 138, One or more capacitors 70 are connected in parallel with the diode in each layer stores a resulting charge ), the received radio frequency energy being characterized by a frequency outside of the first EAS gate frequency range and outside the second EAS gate frequency range (para 147-148, the power harvesting circuit 56 is configured specifically for harvesting energy from license free ISM bands: 900 MHz to 2.4 GHz radio waves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive energy with frequency ranges as taught by Wang as a known implementation in the base RFID device with the predictable result of powering the RFID device for operations. 
Regarding Claim 49, the combination of Pempsell and Forster teaches the wireless identification tag of claim 45, wherein the at least one antenna includes: at least one EAS antenna configured to receive the energy transmitted in the at least one EAS gate frequency range (Forster: para 17, HF EAS solution which requires a resonator at approximately 8.2 MHz and see also para 24 and para 29, 8.2MHz signal detected by the coil).
The combination of Pempsell and Forster does not explicitly disclose
a first antenna tuned to receive energy transmitted within a frequency range of 900 MHz WW ISM; a second antenna tuned to receive energy transmitted within a frequency range of 2.4 GHz WW ISM.
However, the preceding limitation is known in the art of RFID devices. Wang teaches an RFID device (abstract and Fig. 2) having a first antenna tuned to receive energy transmitted within a frequency range of 900 MHz WW ISM; a second antenna tuned to receive energy transmitted within a frequency range of 2.4 GHz WW ISM (Fig. 1, 34 and 46 and para 83-84 and para 147-148, the power harvesting circuit 56 is configured specifically for harvesting energy from license free ISM bands: 900 MHz to 2.4 GHz radio waves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive energy with frequency ranges as taught by Wang as a known implementation in the base RFID device with the predictable result of powering the RFID device for operations. 

Regarding Claim 50, the combination of Pempsell, Forster and Wang teaches the wireless identification tag of claim 49, wherein the at least one energy storage component is Wang: para 83-84 and para 138, One or more capacitors 70 are connected in parallel with the diode in each layer stores a resulting charge and para 147-148, the power harvesting circuit 56 is configured specifically for harvesting energy from license free ISM bands: 900 MHz to 2.4 GHz radio waves), and power the at least one transmitter with the stored energy (Wang: para 84; The power generating circuit 46 includes a power harvesting circuit that provides power to the device by harvesting energy from natural or artificial energy sources received on the RF antenna 34 and see also para 123).

Claim 52-54 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Pempsell in view of Forster further in view of Roz (US 2009/0058614).
Regarding Claim 52, the combination of Pempsell and Forster teaches the wireless identification tag of claim 45, but does not explicitly disclose wherein the at least one transmitter is configured to sequentially send a plurality of repetitions of the identification signal in response to detecting the energy transmitted from the EAS gate.
However, the preceding limitation is known in the art of RFID devices. Roz teaches The electronic identification device or transponder comprises a trigger circuit (12) linked to receiving means (14) of an interrogation signal sent at a first frequency by a reader (4 or 6), this trigger circuit serving to supply power to the transponder (abstract) and further teaches wherein the at least one transmitter is configured to sequentially send a plurality of repetitions of the identification signal in response to the activation (Fig. 2 and para 26, by sending an identification code repetitively at variable and random time intervals (the term random is understood to equally mean a pseudo -random or virtually random generation of time intervals, given that the generation means can retain some determinism)…  and para 27, In response to this activation, the transponder sends a response signal at the second, higher frequency repetitively and at variable and random time intervals.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roz in order to avoid collision (Roz: para 26).

Regarding Claim 53, the combination of Pempsell, Forster and Roz teaches the wireless identification tag of claim 52, wherein the at least one transmitter is configured to dynamically delay each of the plurality of repetitions of the identification signal, to thereby avoid signal collision (Roz: Fig. 2 and para 26, by sending an identification code repetitively at variable and random time intervals (the term random is understood to equally mean a pseudo -random or virtually random generation of time intervals, given that the generation means can retain some determinism).

Regarding Claim 54, the combination of Pempsell, Forster and Roz teaches the wireless identification tag of claim 52, wherein the at least one transmitter is configured to randomly delay at least one of the repetitions of the identification signal, to thereby avoid signal collision (Roz: Fig. 2 and para 26, by sending an identification code repetitively at variable and random time intervals (the term random is understood to equally mean a pseudo -random or virtually random generation of time intervals, given that the generation means can retain some determinism).
Regarding Claim 59, the combination of Pempsell and Forster teaches the wireless identification tag of claim 45, but does not explicitly disclose wherein the at least one circuit is configured to implement an identification transmission rule for regulating the at least one circuit in a manner causing the at least one transmitter to delay sending the identification signal, even when sufficient transmission power for transmitting the identification signal is aggregated and stored in the energy storage component.
However, the preceding limitation is known in the art of RFID devices. Roz teaches The electronic identification device or transponder comprises a trigger circuit (12) linked to receiving means (14) of an interrogation signal sent at a first frequency by a reader (4 or 6), this trigger circuit serving to supply power to the transponder (abstract) and further teaches wherein the at least one circuit is configured to implement an identification transmission rule for regulating the at least one circuit in a manner causing the at least one transmitter to delay sending the identification signal, even when sufficient transmission power for transmitting the identification signal is aggregated and stored in the energy storage component (Fig. 2 and para 26, by sending an identification code repetitively at variable and random time intervals (the term random is understood to equally mean a pseudo -random or virtually random generation of time intervals, given that the generation means can retain some determinism)… and para 27, In response to this activation, the transponder sends a response signal at the second, higher frequency repetitively and at variable and random time intervals. And para 27, fixed period TF).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roz in order to avoid collision (Roz: para 26).

Regarding Claim 60, the combination of Pempsell, Forster and Roz teaches the wireless identification tag of claim 59, wherein the at least one circuit is configured to implement the identification transmission rule to cause the transmitter to send the identification signal in a predetermined time interval (Roz: para 27, fixed period TF).

Regarding Claim 61, the combination of Pempsell, Forster and Roz teaches the wireless identification tag of claim 59, wherein the at least one circuit is configured to implement the identification transmission rule to define a time interval between transmission of two consecutive identification signals (Roz; Fig. 2, Tn , TF and para 26 and 27).

Regarding Claim 62, the combination of Pempsell, Forster and Roz teaches the wireless identification tag of claim 59, wherein the at least one circuit is configured to implement the identification transmission rule to randomly select a time interval between two consecutive identification signals (Roz; Fig. 2, Tn, TF and para 26 and 27).


Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Pempsell in view of Forster further in view of Brideglall (US 2003/0104848 A1).
Regarding Claim 46, the combination of Pempsell and Forster teaches the wireless identification tag of claim 45, but does not explicitly disclose wherein the frequency outside the first and second EAS gate frequency ranges is within a frequency range of 2.4 GHz world-wide industrial, scientific, and medical (WW ISM).
para 5; The 2.4 GHz frequency band is available throughout most parts of the world for low cost short-range wireless communications and has increased in popularity with the proliferation of networking and cordless technologies based on IEEE 802.11x and Bluetooth. A growing number of RFID systems have also been designed for operation within the 2.4 GHz--ISM frequency bands.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brideglall as a known frequency in the base RFID device with the predictable result of communicating the desired information.

Claims 47 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Pempsell in view of Forster further in view of Shiotsu et al. (Shiotsu: US 2006/0276206).
Regarding Claim 64, the combination of Pempsell and Forster teaches the wireless identification tag of claim 45, but does not explicitly disclose wherein the at least one circuit is configured to conserve energy by activating for a first predetermined length of time and deactivating for a second predetermined length of time, in a repeating manner. 
However, the preceding limitation is known in the art of RFID devices, Shiotsu teaches an RFID tag (Fig. 2, 200) and wherein the at least one circuit is configured to conserve energy by activating for a first predetermined length of time and deactivating for a second predetermined length of time, in a repeating manner (Fig. 3C, 50 and 51 and para 38, In a period of time 51 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shiotsu in order to reduce the power consumption (Shiotsu: para 41).

Regarding Claim 47, the combination of Pempsell and Forster teaches the wireless identification tag of claim 45, but does not explicitly teach wherein the at least one circuit is configured to cause the at least one transmitter to transmit the at least one identification signal less than ten seconds after the energy transmitted from the EAS gate is detected.
However, the preceding limitation is known in the art of RFID devices, Shiotsu teaches an RFID tag (Fig. 2, 200) and wherein the at least one circuit is configured to cause the at least one transmitter to transmit the at least one identification signal less than ten seconds after the energy transmitted is detected (Fig. 3A-3C, f1 and f2 are within one second and para 34 and para 39, the receiver unit 250 of the RF ID tag 200 receives an RF signal, the carrier determination unit 246 detects the carrier of the RF signal (DT) in the period for carrier sensing 52, and hence determines the presence of a carrier. In response to the resultant determination of the presence of a carrier, the receiver unit 250 and the data decoding unit 240 are enabled in the time period for the subsequent processing for reception 54 with a predetermined duration, for example, of 100 ms. … the transmitter unit 230 in a time period or slot of processing for transmission 56 selected at random within a predetermined period of time, each time slot having a predetermined duration, for example, of 100 ms. The enabled data generation unit 220 generates data containing the tag ID (ID_tag) retrieved from the memory 214, and then encodes the data in accordance with the predetermined encoding scheme. The enabled transmitter unit 230 modulates the carrier with the response data containing the tag ID, and then transmits the RF signal.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shiotsu in order to reduce the power consumption (Shiotsu: para 41).

Response to Arguments
Applicant's arguments filed on April 6, 2021 have been fully considered but they are not persuasive. 
On page 7 of the Applicant’s Response, applicants argue that “With regards to claim 45, the Office alleges that the term "triggerable" renders the claim indefinite because the term "is optional and not positively recited." Office Action at p. 3. Applicant respectfully disagrees: the term "triggerable" is not an optional term, as alleged, but instead describes a functional characteristic of the wireless identification tag. For example, Applicant's specification describes various embodiments in which a "triggerable" tag is configured to "receive[] a signal from the EAS gate, and take[] some form of responsive action, such as transmitting an identification signal." Specification at ¶ [00220]. The recitation of a functional term such as "triggerable" does not render the claim indefinite: as the M.P.E.P. instructs, "[f]unctional language does not, in and of itself, render a claim improper" under 35 U.S.C. § 112(b). M.P.E.P. § 2173.05(g). Therefore, the term "triggerable" is fully definite under the requirements of 35 U.S.C. § 112(b).”


On pages 9-11 of the Applicant’s Response, applicants argue that “Pempsell fails to disclose or suggest at least the following features: (1) transmitting an identification signal outside of the EAS frequency ranges in response to detecting an EAS signal, (2) transmitting the identification signal to a receiver other than the EAS gate, and (3) the tag remaining invisible to the EAS gate.”
In response, Examiner respectfully disagrees because of the following reasons:
(1) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Pempsell clearly teaches in para 18 that “At the point that RFID transmitter 1 has received the data bit 10b program and the RFID transmitter tag 1 has been sufficiently energized through external source 7 to antenna 3, the RFID transmitter tag 1 will begin retransmitting data bits 10b through output antenna 13 with signal 9a”. Therefore, it is clear that the RFID data signal 9a is transmitted when energized by signal 7 from interrogation gate 11. Examiner relies on the Forster reference for the limitation the at least one identification signal transmitted in a frequency outside the first EAS gate frequency range and the second EAS gate frequency range (para 16, 800-100MHz and para 39, At 915 MHz, a common UHF RFID frequency, the 33 nH inductor 64 has a reactance .about.190 ohms and para 42, As an enabled device 20 approaches the store exit, the signal strength on the coil 14 will rise, enabling the UHF RFID device 20 and making it possible for it to communicate with a reader at the exit gate, giving the identity of the product).
 (2) Pempsell clearly teaches that in response to detecting the energy transmitted from the EAS gate, cause the at least one transmitter to transmit to a receiver (para 18, the RFID transmitter tag 1 has been sufficiently energized through external source 7 to antenna 3, the RFID transmitter tag 1 will begin retransmitting data bits 10b through output antenna 13 with signal 9a. When in this state, RFID transceiver 12 of FIG. 3 will receive transmission signal 9a through receiving antenna 14 hereby known as received data bit transmission 9b.) other than the EAS gate (Fig. 1-3 and para 18, transceiver 12 with receiving antenna is different from interrogation gate 11). It should be noted that the signal 9a is an RFID signal and it is from signal 8 detected by EAS gat 11.
(3) the claim recites “triggerable … while remaining invisible to the EAS gate” in the preamble and it is just mere statements of purpose or use without any structural limitations. Moreover, the term “triggerable” raises 112 issues whether the tag is required to trigger or not as discussed above. The limitation “invisible to the EAS gate” is not a structural limitation to the tag, it is the requirement for the EAS gate which is not part of the claim unless the claim is the system claim that includes both tag and the EAS gate with a receiver that does not detect the transmitted identification signal. In other words, a tag claim cannot be limited by the inability of the EAS gate which is not part of the tag.

On pages 12-14 of the Applicant’s Response, applicants argue that “Forster fails to cure the deficiencies of Pempsell, discussed above. That is, Forster also fails to disclose or suggest (1) transmitting an identification signal outside of the EAS frequency ranges in response to detecting an EAS signal, (2) transmitting the identification signal to a receiver other than the EAS gate, and (3) the tag remaining invisible to the EAS gate.”
In response, Examiner respectfully disagrees for the similar reasons state above.
(1) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Pempsell clearly teaches in para 18 that “At the point that RFID transmitter 1 has received the data bit 10b program and the RFID transmitter tag 1 has been sufficiently energized through external source 7 to antenna 3, the RFID transmitter tag 1 will begin retransmitting data bits 10b through output antenna 13 with signal 9a”. Therefore, it is clear that the RFID data signal 9a is transmitted when energized by signal 7 from interrogation gate 11. Examiner relies on the Forster reference for the limitation the at least one identification signal transmitted in a frequency outside the first EAS gate frequency range and the second EAS gate frequency range (para 16, 800-100MHz and para 39, At 915 MHz, a common UHF RFID frequency, the 33 nH inductor 64 has a reactance .about.190 ohms and para 42, As an enabled device 20 approaches the store exit, the signal strength on the coil 14 will rise, enabling the UHF RFID device 20 and making it possible for it to communicate with a reader at the exit gate, giving the identity of the product).
 (2) Pempsell clearly teaches that in response to detecting the energy transmitted from the EAS gate, cause the at least one transmitter to transmit to a receiver (para 18, the RFID transmitter tag 1 has been sufficiently energized through external source 7 to antenna 3, the RFID transmitter tag 1 will begin retransmitting data bits 10b through output antenna 13 with signal 9a. When in this state, RFID transceiver 12 of FIG. 3 will receive transmission signal 9a through receiving antenna 14 hereby known as received data bit transmission 9b.) other than the EAS gate (Fig. 1-3 and para 18, transceiver 12 with receiving antenna is different from interrogation gate 11). It should be noted that the signal 9a is an RFID signal and it is from signal 8 detected by EAS gat 11.
(3) the claim recites “triggerable … while remaining invisible to the EAS gate” in the preamble and it is just mere statements of purpose or use without any structural limitations. Moreover, the term “triggerable” raises 112 issues whether the tag is required to trigger or not as discussed above. The limitation “invisible to the EAS gate” is not a limitation to the tag, it is the requirement for the EAS gate which is not part of the claim unless the claim is the system claim that includes both tag and the EAS gate with a receiver that does not detect the transmitted identification signal.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687